Memorandum: We find that the affirmative defenses set up by appellants are not so patently insufficient as to preclude an examination before trial based thereon, particularly where, as here, their sufficiency has not been challenged. However, such examination must be confined to material and necessary matters. (Civ. Prac. Act, § 288.) The scope of the examination with regard to the production of books, papers, and records should be extended to include Nos. 4, 9, and 14, and No. 26, amended to read as follows: “ Records of all dividends paid on the preferred stock of said Company and any records of stock issued in lieu of dividends.” All concur. (The portion of the order appealed from denies in part a motion for an examination before trial.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.